Citation Nr: 1202607	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  04-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for undifferentiated schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied the Veteran's claim for an increased rating for undifferentiated schizophrenia and for a total disability rating based on individual unemployability due to service-connected disability.  The Veteran perfected an appeal to the Board, which denied the Veteran's claims most recently in a September 2010 decision.

In June 2011, the Veteran's representative and VA's Office of General Counsel filed a joint motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision and remand the matter to the Board for further development and readjudication.  That same month, the Court granted the joint motion and remanded the case to the Board for compliance with the terms of the joint motion.  The basis for the joint motion included the Board's failure to adequately discuss relevant medical evidence involving the Veteran's speech difficulties and findings of the February 2010 VA examiner concerning his employability.

(The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Jackson RO in May 2006.  A transcript of the hearing has been associated with the Veteran's claims file.)



FINDINGS OF FACT

1.  The Veteran's undifferentiated schizophrenia has been manifested by flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disability does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for undifferentiated schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9204 (2011).  

2.  The criteria for an award of a total disability rating based on individual unemployability due to service-connected disability have been not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

Through December 2003, October 2005, October 2007, and March 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via a March 2006 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2003, October 2005, and October 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2003, October 2005, and October 2007 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the December 2003, October 2005, March 2006, October 2007, and March 2009 notice letters.  

Otherwise, nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's post-service treatment records from private and VA treatment providers have been associated with the file.  In addition, the Veteran was provided VA medical examination in August 2000, June 2001, July 2003, November 2005, August 2009, and February 2010; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflects that the examiners conducted a full psychological examination of the Veteran, which included information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he and his representative have provided written argument in support of his claim, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in May 2006.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected undifferentiated schizophrenia is more disabling than reflected by the assigned 50 percent rating.  He also contends that he is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Relevant evidence consists of records from the Veteran's ongoing treatment at the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi, as well as reports of VA examination provided to him in August 2000, June 2001, July 2003, November 2005, August 2009, and February 2010.  Records further reflect that the Veteran was granted Social Security Administration (SSA) disability benefits in February 1985.  Medical records relied upon by SSA reveal that the Veteran was seen for a variety of health issues including mental illness, with diagnoses ranging from depression, major affective disorder, severe borderline personality disorder, post-traumatic stress disorder (PTSD), and seizure disorder. The primary diagnosis noted by SSA was borderline mental retardation with secondary diagnoses of depression and alcohol dependence with an onset date in November 1979.

The Veteran was afforded VA examination in August 2000.  At that time, the examiner noted the Veteran's affect to be "anxious and fidgety," although he was noted to be polite and cooperative throughout the examination.  He complained of a depressed mood and occasional panic attacks.  Testing revealed "extremely severe level of current depressive symptoms," including feeling hopeless and constantly feeling sad and disgusted with himself.  The examiner noted, however, that the test results were "equivocal" due to the invalidity of a second test performed during the examination.  The examiner found the Veteran to be "clearly anxious and depressed" with some evidence of a thought disorder.  

The Veteran was given another VA examination in June 2001.  Report of that examination reflects that the Veteran complained of feeling anxious, nervous, and depressed.  He further stated that he was experiencing nightmares and was suspicious of others.  He stated that he felt hopeless and worthless and did not have any friends.  He denied experiencing any auditory or visual hallucinations.  His mood and affect were noted to be anxious, and he was noted to have cognitive difficulties.  The examiner noted that the Veteran was socially and vocationally impaired and assigned him diagnoses of schizoaffective disorder and posttraumatic stress disorder.  He assigned the Veteran a Global Assessment of Functioning (GAF) score of 45.

The Veteran was again afforded a VA examination in July 2003.  He reported no suicidal or homicidal ideations or audiovisual hallucinations.  He reported that he had some nightmares about the Vietnam conflict but no panic or anxiety associated with reminders of war.  He further reported a decrease in his short-term memory and energy level and said he felt strong panic with a fast heartbeat when he has something important to do and that he would rather not be around people.  He reported being noncompliant with his medications.  Mental status examination revealed that the Veteran's behavior was somewhat cooperative with poor eye contact.  The examiner noted that the Veteran had a disheveled appearance and was agitated, but his mood was described as "fine."  His affect was noted to be mildly flat, and the examiner found his speech to be slow and his thought process circumstantial with some tangentiality and looseness of associations.  The examiner noted that the Veteran was not delusional and reported no hallucinations; he had no suicidal or homicidal ideations; and he had no obsessions or compulsions.  His abstraction was noted to be very concrete, his insight was noted to be average, and his judgment was good.  The examiner said the Veteran had borderline intelligence quotient.  He diagnosed the Veteran with chronic undifferentiated schizophrenia and assigned a GAF score of 50.  He opined that the Veteran was severely impaired both socially and occupationally with borderline intellectual functioning but noted that with compliance with his medications the Veteran's mental condition could improve.  The examiner further found that the Veteran may be employable in jobs that do not require social interaction or increased intellectual functioning.

The Veteran was afforded another VA psychiatric examination in November 2005.  At that time, the Veteran reported being compliant with his psychotropic medications and sleeping reasonably well with his medications.  He reported constant nightmares but denied flashbacks, auditory or visual hallucinations, and paranoid thought as well as suicidal and homicidal ideations.  The Veteran reported that news of the Iraq war did not bother him but stated that he experienced an exaggerated startle response to unexpected loud sounds.  He further reported occasional panic attacks.  His appetite and energy were noted to be poor.  The examiner noted that there was no significant problem in the Veteran's thoughts and communication but stated that he was unable to comment on the Veteran's employability as the Veteran had been unemployed since 1979.  The examiner found the Veteran's social functioning to be limited, as the Veteran was noted to live with his brother and to have never married.  He was noted to be "asocial."  The examiner reported, however, that the Veteran displayed no significant bizarre behavior.  He was noted to have a speech impairment which caused some communication difficulty, but the examiner found no significant problems with his thought process.  The examiner reported that the Veteran was able to perform activities of daily living such as bathing, eating, and self hygiene.  The examiner reported that the Veteran was slightly tense during his mental status examination with restricted affect and goal-directed, limited speech.  He was alert and oriented in three spheres but was unable to remember three objects after five minutes.  His judgment was noted to be fair.  The examiner diagnosed the Veteran with moderately severe undifferentiated schizophrenia.  He noted that the Veteran was responding reasonably well to his medication, as evidenced by his lack of hallucinations or paranoid thought, and assigned the Veteran a GAF score of 60.

Pursuant to the Board's December 2008 remand, the Veteran was again provided a VA examination in August 2009.  Report of that examination reflects the Veteran's complaints of panic attacks and nightmares, as well as other depressive symptoms such as lack of motivation and decreased energy.  The Veteran complained at the examination of thinking about "how other people are thinking about him" and occasionally thinking that other people were trying to hurt him.  He further reported that he experienced auditory and visual hallucinations, which were helped but not completely prevented by medication.  The Veteran stated that he experienced occasional bouts of irritability and anger and had increasing memory trouble.  He further stated that he does not have friends but lives with his brother and gets along well with him.  The Veteran further reported attending church twice each month.  The examiner noted that the Veteran displayed occasionally mumbled speech and that he had a "problem making full sentences at times" but found him to engage in relevant and informative conversation with logical and relevant thinking.  The examiner labeled the Veteran's symptoms as "severe" and found him to have disorganized and circumstantial thinking as well as anxiety, panic attacks, and insomnia.  The examiner found the Veteran to be "[u]nable to hold any type of job," as well as being unable to focus on or follow instructions to complete work tasks.  The examiner further found the Veteran to have difficulty in social functioning, including in part his "inappropriate" interactions in terms of fearing that others are out to harm him.  The examiner observed the Veteran to have a depressed, anxious mood with blunt affect.  He was found to have logical, relevant thinking with no evidence of obsessions.  The examiner diagnosed him with undifferentiated schizophrenia and assigned a GAF score of 45.  He opined that the Veteran displayed a substantial impairment in thought processes and communication and  displayed a "steady deterioration in his cognitive and social limitations."  The examiner found the Veteran's undifferentiated schizophrenia to preclude substantially gainful employment and concluded that his psychiatric symptoms caused disturbance of motivation and mood with difficulty in establishing and maintaining effective and social relationships.

The Veteran was again given a VA examination in February 2010.  At that time, the Veteran reported that he continued to experience panic attacks and poor concentration.  He stated that he would occasionally feel like it was raining when it was not, or that there were people trying to "come into the house."  He reported his symptoms as "mild to moderate" and said that he experienced them daily.  His ability to work was noted to be impaired due to concentration difficulties, anxiety, and suspiciousness; however, the examiner found this impairment to be "mild to moderate" overall.  Similarly, the Veteran was noted to have social withdrawal.  Overall, the examiner opined that the Veteran's symptomatology caused mild to moderate impairment of social and occupational functioning.  No thought disorder, psychosis, cognitive deficiency, or other mental status abnormalities were noted.  The examiner diagnosed the Veteran with undifferentiated schizophrenia of mild to moderate severity and assigned a GAF score of 65.  The examiner opined that the results of psychological examination were "inconsistent" with the August 2009 VA examination, noting that the Veteran's mental status examination was normal, without evidence of severe impairment in social or occupational functioning.  

Also associated with the claims file are VA outpatient treatment reports dated from 1999 through 2009.  A treatment note dated in November 1999 indicates an opinion from a VA treatment provider that the Veteran was at that time unable to engage in competitive employment, although no rationale was offered for this opinion.  The Veteran was noted to complain of hallucinations in August 2001 and January 2002; at his August 2001 VAMC treatment visit, he was noted to have depression and feelings of isolation, but his symptoms were noted to be "mild [and] tolerable."  He was assigned a GAF score of 55 at that time.  At a January 2003 psychiatric consultation, the Veteran's speech was noted to be "slowed."  Similarly, the Veteran was noted to have "slurred/garbled" speech at a September 2009 treatment visit, but his thought process was found to be linear, and he was oriented in all spheres.

Treatment records from the Jackson VAMC further reflect that in December 2004 the Veteran was noted to have logical and coherent thought content.  He denied psychotic symptoms, suicidal or homicidal ideations and depressive symptoms.  In January 2005 the Veteran reported that he was compliant in taking his medication. He said if he failed to take his medications he began to hear voices but that as long as he takes his medication and the pressure on him is low he is "okay."  He reported no paranoia.  His mood was noted to be good.  During monthly treatment visits in 2005, the Veteran was noted to report no psychotic symptoms and no hallucinations.  He was found to have euthymic mood and reported in April 2005 that he "has activities he enjoys."  In June 2005, he reported that he had no mental health problems.  In January 2006 the Veteran was noted to have no paranoia and to be usually euthymic with depression only occasionally.  No psychosis was reported by the examiner.  Similarly, monthly treatment reports from 2006 document that the Veteran reported no psychotic symptoms and was in a "good" mood.  He reported experiencing no hallucinations in 2007 treatment notes and stated that he was "content most of the time" in June 2007.  He further denied experiencing any hallucinations in September 2007, July 2008, May 2009, and June 2009.  He was specifically noted at his June 2009 treatment visit to be experiencing a depressed mood with flattened affect that amounted to moderate depressive symptomatology.  He similarly denied experiencing hallucinations during August and September 2009 telemedicine consultations.

The Veteran testified at a Board hearing in May 2006.  At that time, he testified that he received his mental health care at VA and was in receipt of SSA disability benefits for his mental disability.  He reported having been unemployed since 1979.  He testified that he occasionally relapses and starts to hallucinate.  He reported that he lives with his brother, who helps him take his medication and helps him with his finances.  He also testified that he does not drive and that he relies upon his brother for transportation.  He reported being able to do activities of daily living such as bathing.  He reported that he does not socialize.  He said he forgets where he puts things and could not remember all of his nieces' names but he said he remembers his siblings' names.  The Veteran denied having any hobbies but he said he could do chores around the house.  He reported no difficulty concentrating and staying on task when he was performing tasks around the house.  Finally, he testified that a few years earlier he was having hallucinations but he has been doing well recently.  

He has further submitted multiple written statements to VA.  In one such statement, dated in October 2005, the Veteran reported that "hallucinations and schizophrenia are still with me."  In a statement submitted in January 2006, he further stated that he was unable to work due to side effects of medication he was taking to treat both his psychiatric symptoms and his non-service-connected arthritis. 

A.  Higher Rating for Undifferentiated Schizophrenia

In its August 2003 rating decision, the RO evaluated the Veteran's undifferentiated schizophrenia under 38 C.F.R. § 4.130, Diagnostic Code 9204 (2011).  Under the General Rating Formula For Mental Disorders, to include undifferentiated schizophrenia, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Upon review of the relevant medical evidence, the Board finds that the Veteran's undifferentiated schizophrenia is consistent with the criteria for a 50 percent rating.  In that connection, the Board notes that the Veteran has been treated on multiple occasions for complaints of depressed mood and difficulty with relationships.  He was specifically noted at his November 2005 VA examination to have moderate symptomatology and at his February 2010 examination to display mild to moderate social and occupational impairment.  He was further treated on multiple occasions by VA treatment providers for complaints of depression, difficulty concentrating, and social withdrawal.  Hence, the Board finds that the Veteran's undifferentiated schizophrenia more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by the Veteran's flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing depression and difficulty in establishing new social or intimate relationships, as well as multiple assessments of flattened affect, frequent panic attacks, impaired memory, and disturbances of motivation and mood.  

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that the Veteran's undifferentiated schizophrenia has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic Code 9204).  The evidence indicates that the Veteran has consistently experienced this level of symptomatology.  Therefore, a rating higher than the 50 percent disability rating currently assigned is not warranted for the entirety of the appellate period.  In that connection, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities.  There is, further, no evidence that the Veteran has at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, the Veteran has regularly denied suicidal and homicidal ideations and psychotic symptoms.  He has further, with few exceptions, reported to his VA treatment providers that he is not experiencing visual or auditory hallucinations, especially when he maintains his medication regimen.  The Veteran has also consistently reported being able to stay on task and do chores around the house as well as perform activities of daily living.  In addition, although the Veteran has been noted on occasion to experience some problems with speech, such as his speech being "slowed" or "slurred," at no time has any VA or private treatment provider or examiner noted the Veteran to have illogical, obscure, or irrelevant speech, as identified in the General Rating Formula for Mental Disorders.  These are the sort of things that strongly suggest that he does not experience deficiencies in most area as is required for a 70 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that during this period, the Veteran was not found to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, the Board finds that a higher rating is not warranted.

In reaching its conclusion, the Board finds particularly persuasive the Veteran's ongoing mood disturbances, panic attacks, and sleep interruption due to nightmares, as recorded on multiple occasions and discussed above.  The Board also acknowledges findings of the August 2000 and June 2001 VA examiners that the Veteran's symptoms were " severe," as well as findings by the February 2010 VA examiner that the Veteran's symptomatology is "mild to moderate."  The Board notes, however, that words such as "moderate," "marked," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "contemplated by the requirements of the law."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  As such, the Board finds that the previously assigned rating of 50 percent for the Veteran's service-connected undifferentiated schizophrenia is proper.

The Board acknowledges that, at his August 2009 VA examination, the Veteran reported experiencing auditory and visual hallucinations.  He has also reported experiencing hallucinations at his May 2006 VA hearing, and in August 2001 and January 2002 treatment notes.  However, the Board finds, as did the RO, that these reports are not consistent and are not supported by ongoing treatment records from the Veteran's VAMC treatment providers, who have documented in monthly treatment reports from 2005 through 2009 that the Veteran had consistently denied experiencing hallucinations or any other such symptoms.  To the contrary, the Veteran has consistently reported experiencing good moods and no symptoms of psychosis.  In addition, the July 2003 VA examiner noted that the Veteran may be employable in jobs that do not require social interaction or increased intellectual functioning, and the February 2010 VA examiner specifically found the Veteran to have only mild to moderate symptomatology.  The Board thus finds the August 2009 VA examination less probative, as it is not consistent with the remainder of the treatment records, to include the Veteran's own reports of the level and types of symptoms he has experienced throughout the claim period, especially when being seen for treatment.  The Board gives greater weight to the comments made for treatment purposes because they were made in the context of seeking care rather than in the context of a pursuit of compensation benefits.

In sum, the Veteran's symptoms of undifferentiated schizophrenia are not of the degree contemplated by the criteria for a higher rating; they are more like those contemplated by the currently assigned 50 percent rating.  He is not deficient in most areas.  His speech is not illogical, obscure, or irrelevant, as discussed above and as found by all of the Veteran's VA and private treatment providers, including the November 2005 VA examiner who found him to have no significant problems with thought process, despite a speech impairment that caused some communication difficulties.  In addition, the Veteran's August 2009 VA examiner specifically noted that the Veteran was able to engage in relevant and informative conversation despite occasional mumbling and difficulty forming complete sentences.  Similarly, the Veteran's September 2009 VA treatment provider found the Veteran to have linear thought processes despite his "slurred" speech.  Speech difficulties described by the examiners have not reflected problems with illogical, obscure or irrelevant speech.  Even when impairment was noted, such as in November 2005, it was noted that his speech was nevertheless goal directed, and in August 2009, despite problems with making full sentences, his speech was nevertheless relevant and showed logical thinking.

In addition, the Board finds that the Veteran at no time has experienced near-continuous panic or depression and has not been so irritable as to have periods of violence.  The Board acknowledges that there is some evidence of occupational and social impairment.  The Veteran was noted to have been unemployed since 1979 and has reported that he does not have any hobbies or socialize with others.  Nevertheless, the Veteran has reported that he lives with his brother and attends church twice a month.  As discussed above, the Veteran has at no time exhibited impairment of thought processes.  Also, he is able to communicate without speech problems of the kind contemplated by the criteria for a higher rating.  In addition, the Veteran's July 2003 and February 2010 VA examiners have found him to retain some ability to function in occupational and social settings.  Indeed, the February 2010 VA examiner found the Veteran to display no more than "mild to moderate" symptomatology.  Although he was noted to neglect his appearance on occasion, self-isolate, and experience some problems with stressful circumstances and maintaining effective relationships, the kinds of problems he experiences are most like those set forth in the criteria for a 50 percent rating.  Diagnostic Code 9204.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the Veteran's service-connected undifferentiated schizophrenia.  See 38 C.F.R. § 4.7.

The Board also finds that, for the entirety of the claim period, symptoms set forth in the criteria for a total rating for the Veteran's service-connected undifferentiated schizophrenia have not been evident.  Although his occupational and social functioning has been impaired, the persuasive medical evidence shows that the Veteran's symptomatology has not risen to the level of total occupational and social impairment.  Problems akin to gross impairment of thought processes or communication have not been shown.  To the contrary, each of the Veteran's treatment providers has found the Veteran to have a linear thought process.  Nor has the Veteran claimed to suffer from persistent hallucinations or suicidal or homicidal ideation.  He has further remained oriented and able to perform activities of daily living throughout the claim period.  To that end, the Board looks to the findings of the July 2003 and February 2010 VA examiners, as well as reports from his VA treatment providers whose record entries are consistent with the July 2003 and February 2010 examiner's conclusions.  This evidence tends to show that the Veteran retains an ability to function on a certain occupational and social level that is, for the reasons already articulated, best characterized by the 50 percent rating.  Moreover, the August 2000, June 2001, July 2003, November 2005, and February 2010 examinations all document that the Veteran was oriented in all spheres, had an unremarkable thought process, was not delusional, did not exhibit inappropriate behavior, had no suicidal or homicidal thoughts, was able to maintain minimal personal hygiene, had no problems with activities of daily living, and was not incompetent for handling VA funds.  In addition, despite occasional problems with the Veteran's speech, as noted by the November 2005 and August 2009 VA examiners, as well as VA treatment providers in January 2003 and September 2009, the Veteran has never been found, by any physician or examiner, to experience any irrelevant, illogical, or obscure speech; nor has any speech difficulty caused the Veteran any significant trouble in communicating with others.  The Veteran's VAMC treatment providers have found no differently in their reports of treatment throughout the appellate period.  In view of the lack of symptomatology consistent with a total disability rating, the Board finds that an evaluation of 100 percent is not warranted at any time during the appellate period.

In its analysis, the Board has considered the GAF scores ranging from 45 to 65 assigned to the Veteran by his VA examiners and VAMC treatment providers.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  Scores in the range of 51-60 are identified as "'moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  The Board notes here that the Veteran has not at any time displayed suicidal ideation or severe obsessional rituals, nor has he been noted to engage in activities such as shoplifting.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he continues to live with his brother and has a good relationship with him.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record as described above-in particular the Veteran's level of occupational and social impairment-leads the Board to conclude that a rating higher than the 50 percent currently assigned is warranted.  

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his service-connected undifferentiated schizophrenia.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant a referral for consideration of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  There simply is no evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation); frequent periods of treatment, let alone hospitalization; or evidence that the Veteran's undifferentiated schizophrenia otherwise renders impractical the application of the regular schedular standards.  The Board acknowledges that the Veteran contends that his disability has made him unable to work.  However, as noted above, the greater weight of the medical evidence indicates that the Veteran retains a level of occupational and social functioning as described by the criteria for a 50 percent rating.  Therefore, the criteria for invoking the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected undifferentiated schizophrenia does not warrant a rating in excess of 50 percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9204 (2011).  This is so for the entirety of the claim period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes at the outset that the Veteran is service connected only for undifferentiated schizophrenia, which has been rated as 50 percent disabling.  He thus does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which requires that, if a Veteran is service connected for only one disability, that disability must be rated at least 60 percent disabling for an award of TDIU to be made.  

It is also the policy of VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a referral for an extra-schedular TDIU rating based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not establish that the Veteran is unemployable due solely to his service-connected disability.  In that connection, the Board notes at the outset that by his own contentions, the Veteran is unemployable as a result not only of his service-connected undifferentiated schizophrenia but also of his non-service-connected arthritis and the medication he takes to treat that disability.  To that end, the Board looks to the Veteran's January 2006 statement, in which the Veteran stated that he was unable to work "due to the amount of medication that I take for antidepressant [sic] and arthritis."  There is simply no probative medical evidence in the file to support a conclusion that his service-connected disability alone has made the Veteran unemployable.  In reaching this decision, the Board acknowledges that the Veteran's August 2009 VA examiner opined that the Veteran is unable to pursue gainful employment.  However, as discussed above, the Board finds that the conclusions of that examiner do not correlate with the findings of other clinicians, including those who have provided treatment and those who have evaluated the Veteran on other occasions and found him to have occupational ability such that he could be employed in jobs that do not require much social interaction or increased intellectual functioning.  Further, the Board acknowledges that that the Veteran's February 2010 VA examiner noted that the Veteran had "had multiple days off from work and unemployment due to mental health" and experienced "decreased concentration, increased anxiety and suspiciousness [that] impair his ability to work."  However, that examiner went on to state that the Veteran displayed no other symptoms that impaired his work performance and concluded that the Veteran's "overall impairment is mild to moderate" (emphasis added).  The Veteran's examiners and treatment providers have consistently documented that the Veteran has reported only mild to moderate symptomatology and has in fact on occasion reported no mental health concerns.  In particular, the Board notes that, although acknowledging that the Veteran displayed some symptomatology that impaired his ability to engage in employment, the February 2010 VA examiner concluded that those symptoms were only causative of mild to moderate impairment and did not render him unemployable.  The Board thus concludes that there is no persuasive evidence that the Veteran's service-connected disability-without regard to his non-service-connected disabilities-has made him unemployable.  38 C.F.R. § 3.341(a).  A referral under 38 C.F.R. § 4.16(b) is therefore not warranted.

The Board acknowledges that the RO has obtained records associated with the Veteran's 1985 award of SSA benefits in support of the Veteran's contention that he is entitled to a TDIU rating.  However, the Board points out that the laws and regulations governing award of SSA benefits are not the same as those governing award of VA benefits.  Moreover, the Board is limited in its review to the effect of the Veteran's single service-connected disability during the claim period.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  In light of the foregoing, the Board finds that award of TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for undifferentiated schizophrenia is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


